                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

BRUCE HINES                                                       CIVIL ACTION

VERSUS                                                            NO. 18-10234

JASON KENT AND                                                    SECTION "B"(1)
ATTORNEY GENERAL STATE OF LOUISIANA

                             ORDER AND REASONS

     Before   the    Court   are     the       Magistrate    Judge’s    Report   and

Recommendation to dismiss petitioner Bruce Hines’s request for

habeas   corpus     relief   (Rec.    Doc.       17   at    1)   and   petitioner’s

objections to the Report and Recommendation. Rec. Doc. 18 at 1.

For the reasons discussed below,

     IT IS ORDERED that petitioner’s objections are OVERRULED and

the Report and Recommendation are ADOPTED as the Court’s Opinion,

dismissing the instant petition for habeas relief as time barred.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

  Bruce Hines (“petitioner”) is an inmate currently incarcerated

at Louisiana State Penitentiary in Angola, Louisiana. Rec. Doc. 18

at 4. On June 9, 2011, petitioner was convicted of two counts of

armed robbery in the 21st Judicial District Court for Louisiana.

Rec. Doc. 17 at 1. On August 18, 2011, petitioner was sentenced on

each conviction to a concurrent term of fifty years imprisonment.

Id. On June 8, 2012, the Louisiana First Circuit Court of Appeal

affirmed his convictions and sentences. Id. Petitioner did not

seek review of that judgment by the Louisiana Supreme Court. Id.

                                           1
  On    July    2,    2013,     petitioner,     through   counsel,   filed    an

application for post-conviction relief with the state district

court. Id. That application was denied on July 8, 2013. Id. On

November 4, 2013, the Louisiana First Circuit Court of Appeal

refused to consider petitioner’s related writ application because

it did not comply with the court’s rules. Id. at 2. Subsequently,

petitioner’s counsel filed a new writ application in the Louisiana

First Circuit Court of Appeal which was later denied on March 14,

2014. Id. at 2.

  On June 9, 2014, petitioner, through counsel, filed a “Motion

to Re-Urge Application for Post-Conviction Relief” with the state

district court. Id. On March 16, 2015, the state district court

denied relief. Id. Petitioner’s related writ applications were

then likewise denied by the Louisiana First Circuit Court of Appeal

on August 10, 2015, and by the Louisiana Supreme Court on October

10, 2016. Id. Petitioner’s third application for post-conviction

relief, filed on March 8, 2017, was denied on March 17, 2017. Id.

This application was further denied by the Louisiana First Circuit

Court of Appeal on July 10, 2017, and by the Louisiana Supreme

Court on September 14, 2018. Id.

       On October 22, 2018, petitioner filed the instant federal

application pursuant to 28 U.S.C. § 2254. Id. at 3. The state filed

its    response      arguing     that   the   petitioner’s   application     is

untimely.      Id.    The      Magistrate     Judge   recommended    that    the

                                         2
application be denied on August 8, 2019. The petitioner objected

on September 9, 2019.

LAW AND ANALYSIS

Standard of Review

     The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) controls for purposes of this 28 U.S.C. § 2254 habeas

corpus petition. See Poree v. Collins, 866 F.3d 235, 245 (5th Cir.

2017)   (“Federal   habeas   proceedings   are   subject   to   the   rules

prescribed by the Antiterrorism and Effective Death Penalty Act .

. .”); see also Flanagan v. Johnson, 154 F.3d 196, 198 (5th Cir.

1998) (citing Lindh v. Murphy, 521 U.S. 320 (1997)) (holding that

AEDPA applies to habeas corpus petitions filed after the date the

act went into effect).

     There are three threshold requirements under AEDPA that a

habeas corpus petition must meet: (1) the petition must be timely;

(2) the petitioner must have exhausted state court remedies; and

(3) the petitioner must not be in procedural default. See 28 U.S.C.

§ 2244(d); see also Nobles v. Johnson, 127 F.3d 409, 419-20 (5th

Cir. 1997) (citing 28 USC § 2254(b),(c)). Because the instant

petition is untimely, it is unnecessary to address the exhaustion

and procedural default requirements.

Timeliness

     The AEDPA imposes a one-year statute of limitations for

petitioners seeking relief under 28 U.S.C. § 2254. See 28 U.S.C.

                                   3
2244(d)(1). Because petitioner’s claim does not involve a state-

created impediment or a newly recognized constitutional right,

neither § 2244(d)(1)(B) nor (C) apply. Accordingly, the timeliness

of the instant petition need only be considered under § 2244(d)

(1)(A) and (D).

     First, for a habeas corpus petition to be timely under §

2244(d)(1)(A), the AEDPA requires that it be filed within one year

of the date that the judgment became final. See 28 U.S.C. §

2244(d)(1)(A); see also Duncan v. Walker, 533 U.S. 167, 179-80

(2001). A judgment becomes final “by the conclusion of direct

review or the expiration of the time for seeking such review.” 28

U.S.C. § 2244(d)(1)(A). Accordingly, a conviction becomes final

when the period for filing a notice of appeal expires and no appeal

has been taken. See Roberts v. Cockrell, 319 F.3d 690, 694-95 (5th

Cir. 2003) (holding that a conviction is final when the defendant

does not timely proceed to the next available step in the state

appeal process).

     To be timely under § 2244(d)(1)(A), petitioner would have to

have filed his federal petition within a year of his conviction

having become final. Petitioner’s conviction became final when the

time in which he had to appeal expired and no appeal had been

taken. Petitioner’s June 9, 2011 conviction became final on July

9, 2012, so petitioner would have to have filed the instant

petition within one year of July 9, 2012 to be considered timely.

                                4
However, petitioner did not file this petition until October 22,

2018. See Rec. Doc. 4-1 at 22. Accordingly, under this subsection

the petition is time-barred.

       Second, under § 2244(d)(1)(D), a petition must be brought

within one year of “the date on which the factual predicate of the

claim or claims presented could have been discovered through the

exercise    of    due      diligence.”       28   U.S.C.     §   2244(d)(1)(D).

“‘[D]iligence can be shown by prompt action on the part of the

petitioner as soon as he is in a position to realize’ that he

should act.” United States v. Rodriguez, 858 F.3d 960, 962 (5th

Cir.   2017)    (quoting    Johnson    v.    United    States,   544    U.S.   295,

(2005)).    While    attorney    abandonment          may   constitute    factual

predicate for a petitioner to proceed under § 2244(d)(1)(D),

“[c]omplete inactivity in the face of no communication from counsel

does not constitute diligence.” See id. at 963.

       The timing of petitioner’s efforts is crucial to establishing

the requisite diligence. See id. at 962 (“[t]he important thing is

to identify a particular time when . . . diligence is in order.”)

(internal quotations omitted). When a petitioner alleges a failure

of counsel to file an appeal, the length of time between the

conviction and petitioner’s subsequent efforts is determinative of

whether the petitioner exercised diligence. See id. at 963-964

(holding that petitioner who waited fifteen months to inquire about

his    appeal    status    did   not    exercise       reasonable      diligence).

                                         5
Consistent with Rodriguez, the Seventh Circuit has held that in

the context of a petitioner alleging a failure of counsel to file

an appeal, the relevant inquiry is “how long a duly diligent

prisoner would take to discover that his lawyer had not filed a

notice of appeal.” See Ryan v. United States, 657 F.3d 604, 607

(7th Cir. 2011).

     If the court were to apply § 2244(d)(1)(D), the instant

petition still would not be timely. Under this subsection, the

statute of limitations would have commenced on “the date on which

the factual predicate of the claim or claims presented could have

been discovered through the exercise of due diligence.” 28 U.S.C.

2244(d)(1)(D).

     Here, after three hundred fifty-seven (357) days elapsed,

petitioner tolled his federal limitations period by filing a post-

conviction application with the state district court on July 2,

2013. Rec. Doc. 17 at 5. After that application was denied, the

petitioner sought review by the Louisiana First Circuit Court of

Appeal. Id. That Court denied relief on March 14, 2014. Id.

However,   assuming   that   the       petitioner’s   post-conviction

application remained pending for AEDPA purposes until April 14,

his federal limitations expired on April 22, 2014 unless petitioner

was eligible for equitable tolling. Id. April 14, 2014 was the

date on which petitioner’s time expired for seeking further review



                                   6
by the Louisiana Supreme Court. Id. Accordingly, this petition is

time-barred.

Actual Innocence

     The one-year statute of limitations can be overcome by a

showing of actual innocence. See McQuiggin v. Perkins, 569 U.S.

383, 386 (2013). (“We hold that actual innocence, if proved, serves

as a gateway through which a petitioner may pass whether the

impediment is a procedural bar . . . or . . . expiration of the

statute of limitations.”). To overcome the statute of limitations

by actual innocence, a petitioner must “persuade[] the district

court that in light of new evidence, no juror, acting reasonably,

would have voted to find him guilty beyond a reasonable doubt.”

See id. (citing Schlup v. Delo, 513 U.S. 298, 329 (1995)).

     Here, petitioner cannot overcome the statute of limitations

because even though he asserted actual innocence in his objection,

he did not present any “new evidence” as required by Perkins. Rec.

Doc. 17 at 9.

Tolling

     The statute of limitations can be interrupted by either

statutory tolling or equitable tolling. See 28 U.S.C. § 2244(d)(2)

(setting forth the requirements for statutory tolling under the

AEDPA); see also Holland v. Florida, 560 U.S. 631, 645 (2010) (“.

. . we hold that § 2244(d) is subject to equitable tolling in

appropriate cases.”).

                                7
      Under the statutory tolling scheme provided for under the

AEDPA, the running of the statute of limitations is interrupted

during the period of time in which state post-conviction relief or

collateral review is pending. See 28 U.S.C. § 2244(d)(2). For

statutory tolling to apply, the interrupting action must be: (1)

an application for state post-conviction or collateral review (2)

with respect to the pertinent judgment or claim, (3) which was

properly filed. See id. An application for state post-conviction

or other collateral review that is filed after the statutory

tolling period would have expired does not trigger statutory

tolling. See Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000)

(holding that a state habeas application not filed until after the

statute of limitations expired does not warrant tolling of the

limitations period of § 2244(d)(2)).

      Here, petitioner has not met the requirements to warrant

statutory tolling because there was no application for post-

conviction relief pending before the state courts during the time

the   statute   of   limitations   was   running   under   either   §§

2244(d)(1)(A) or (D).

      A habeas corpus petitioner is entitled to equitable tolling

of the statute of limitations only upon a showing that: (1) he has

been pursuing his rights diligently, and (2) some extraordinary

circumstance stood in his way and prevented timely filing. See

Holland, 560 U.S. at 649; see also Pace v. DiGuglielmo, 544 U.S.

                                   8
408, 418 (2005). The burden of establishing these two elements

rests on the petitioner seeking equitable tolling. See Pace, 544

U.S. at 418. Equitable tolling is warranted “only in rare and

exceptional circumstances . . . where the plaintiff is actively

misled by the defendant . . . or is prevented in some extraordinary

way from asserting his rights.” See Cousin v. Lensing, 310 F.3d

843, 848 (5th Cir. 2002) (internal quotations omitted). Claims for

equitable tolling based on grounds such as ignorance of the law,

unfamiliarity with the legal process, illiteracy, or a lack of

knowledge of filing deadlines do not warrant equitable tolling.

See Barrow v. New Orleans S.S. Ass’n, 932 F.2d 473, 478 (5th Cir.

1991).

     Precedent for what constitutes extraordinary circumstances is

well established through case law. In Holland, the Supreme Court

held that equitable tolling would be warranted where an attorney

ignored the client’s repeated requests for information and to

timely file a petition, over a period of years. See Holland, 560

U.S. at 652. Likewise, in Wynn, the court held that equitable

tolling was warranted where the defendant was deceived by his

attorney into believing a timely motion to vacate had been filed,

when in fact, no such motion had been. See United States v. Wynn,

292 F.3d 226 (5th Cir. 2002).

     Here, petitioner has not met the requirements necessary to

warrant   equitable   tolling   of       the   statute   of   limitations.

                                     9
Petitioner’s    federal    petition   suggests     that   the   extraordinary

circumstance which prevented petitioner’s timely filing was that

the Louisiana First Circuit Court of Appeal mailed notice of its

judgment on direct appeal to the wrong mailing address of the

petitioner’s appellate counsel, Michael Thiel. Rec. Doc. 4 at 12-

3. The petitioner alleges that he and Thiel did not become aware

of the error and judgment until mid-December of 2012. Rec. Doc. 17

at 7. At this point, there were still seven months to seek both

state post-conviction relief and federal habeas corpus relief in

a   timely   manner   if   petitioner      had   acted   with   diligence   and

alacrity. Rec. Doc. Id.      Petitioner did not.

      Petitioner’s inaction is fatal because “equitable tolling

will be denied if the petitioner failed to diligently pursue relief

after ultimately learning of the necessary court disposition.”

Brian R. Means, Federal Habeas Manual § 9A:112 (2019); accord

Gutierrez v. Cockrell. No. 01-41148, 2002 WL 1860554 (5th Cir. June

19, 2002) (“Equitable tolling is for parties who proceed with

diligence and alacrity. Gutierrez’s self-imposed delays in filing

a state habeas application and a 28 U.S.C. § 2254 petition occurred

after he had learned of the delay caused by [counsel’s failure to

notify him of a state court ruling in a timely manner]. Gutierrez

did not act with diligence and alacrity.” (citations and quotation

marks omitted)).



                                      10
          Petitioner      next     alleges    that     equitable   tolling   is

warranted because Thiel failed to file a proper writ application

that corrected his previous errors. Rec. Doc. 17 at 7. This is

false. The corrected application was considered and denied by the

Louisiana First Circuit Court of Appeal on March 14, 2014. Id. at

8.

       Petitioner further alleges that he is entitled to equitable

tolling because he did not receive notice of the state district

court’s decision denying him relief. Id. The petitioner’s new

counsel, Peter John, filed a “Motion to Re-Urge Application for

Post-Conviction Relief” on June 9, 2014, and the relief was denied

on March 16, 2015. Id. The deadline for seeking this relief was

April 22, 2014; therefore, any error regarding receipt of notice

of the decision of March 16, 2015 occurred after the federal

limitations period had already expired. Id. Equitable tolling is

unavailable for an alleged “exceptional circumstance” that did not

arise until after the federal limitations period expired. See,

e.g., Lookingbill v. Johnson, 242 F. Supp 2d 424, 435 (S.D. Tex.

2000).

       Lastly, petitioner argues that equitable tolling is warranted

because John failed to provide him with copies of the transcripts

so he could continue to seek post-conviction relief on his own.

Rec.     Doc.   17   at   8.     However,    because    petitioner’s   federal

limitations had already expired by the time John withdrew as

                                       11
petitioner’s counsel, any delays petitioner experienced thereafter

would, again, not warrant equitable tolling. Id.

     New Orleans, Louisiana this 2nd day of March, 2020


                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                               12
